DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

JUL 28, 1989

The Inspector General DATE:

-~ Vee Docket No. C-42

Michael L. Burditt, M.D., DECISION CR 35

Respondent.

DECISION AND ORDER

This is the first case tried under a new federal law
enacted to provide equal access to health care in
hospitals with emergency departments and to prevent
inappropriate transfers of individuals from one hospital
to another. Section 1867 of the Social Security Act
(Act) requires all participating hospitals in the United
States and their "responsible physicians" to provide a
screening examination to any individual, regardless of
ability to pay, who comes into the emergency department.
The purpose of the screening examination is to determine
if that individual has an “emergency medical condition"
or is in "active labor." Section 1867 also requires all
such hospitals and their "responsible physicians" to
provide further examination and necessary treatment to
"stabilize" any individual with an "emergency medical
condition" and to provide treatment to any woman in
“active labor;" a transfer of any such individual can be
made only under certain very restrictive circumstances
and only if the medical benefits outweigh the risks from
the transfer. Inappropriate transfers and other
violations of Section 1867 may subject hospitals and
"responsible physicians" to a civil monetary penalty.

In this case, the Inspector General (I.G.) of the United
States Department of Health and Human Services (DHHS)
seeks a civil monetary penalty in the amount of twenty
five thousand dollars ($25,000) from Michael L. Burditt,
M.D. (Respondent). The I.G. alleges that Dr. Burditt
knowingly violated Section 1867 of the Act by
2

transferring Mrs. Rosa Rivera from DeTar Hospital in
Victoria, Texas on December 5, 1986. More specifically,
the I.G. alleges that Mrs. Rivera had an "emergency
medical condition" that had not been stabilized; that she
was in "active labor" at a time when the medical benefits
of transfer clearly did not outweigh the medical risks
associated with the transfer; that Dr. Burditt failed to
treat the "active labor" or the "emergency medical
condition;" that Respondent falsely certified that the
benefits outweighed the risks of transfer; and that
Respondent failed to ensure that the transfer was
effected through qualified personnel and transportation
equipment, including necessary and medically appropriate
life support measures.

Dr. Burditt argues that he is not a "responsible
physician" under Section 1867 of the Act and that the
I.G. failed to prove the allegations against him. Dr.
Burditt argues in the alternative, assuming a technical
violation did occur, that any civil monetary penalty
imposed should not exceed one hundred dollars ($100.00)
because of the presence of mitigating circumstances and
the absence of aggravating circumstances.

A trial-type hearing was held before this United States
Administrative Law Judge (ALJ) beginning on Tuesday,
January 24, 1989 and concluding on Friday, January 28,
1989. Eleven witnesses testified at the hearing, and the
parties submitted exhibits in support of their positions.
The parties were represented by competent and well-
prepared attorneys. Post-hearing written arguments and
proposed findings of fact and conclusions of law were
submitted. Based on my study of the evidence in the
record, the arguments, and after due consideration of the
facts and law, I find and conclude that Dr. Burditt did
knowingly violate requirements of Section 1867 of the Act
by transferring Mrs. Rosa Rivera from DeTar Hospital on
December 5, 1986. I conclude, after weighing all
mitigating and aggravating circumstances, that Respondent
should pay a civil monetary penalty of twenty thousand
dollars ($20,000).

Respondent was represented by Edward J. Ganem of
Victoria; Hugh M. Barton, C. J. Francisco, III, and
Donald P. "Rocky" Wilcox of the Texas Medical Association
in Austin, Texas; and William De Witt Alsup of Corpus
Christi, Texas. The Inspector General was represented by
Linda Grabel, John Meyer, and Leslie Shaw, of Washington,
D.c.
3

APPLICABLE STATUTES AND REGULATIONS
I. Statutes.

This case is governed by Section 1867 of the Social
Security Act, codified at 42 U.S.C. 1395dd.

On December 5, 1986, Section 1867 provided for a civil
money penalty of up to $25, 090 for each violation of any
requirement of Section 1867.

II. Regulations.

The governing federal regulations (Regulations) are
codified in 42 C.F.R. 1003.100 through 1003.133 (1987)
and 52 Fed. Reg. 49412 (December 31, 1987). These
Regulations provide for a full and fair trial-type
hearing before an ALJ.

BACKGROUND

On April 26, 1988, the I.G., through Eileen T. Boyd,
Deputy Assistant Inspector General, Civil Fraud Division,
sent a notice of proposed determination (Notice) to

2 Section 1867 of the Act is entitled "Examination
and Treatment for Emergency Medical Condition and Women
in Active Labor" and was added by section 9121 of the
Consolidated Omnibus Budget Reconciliation Act (COBRA) of
1985, Pub. L. No. 99-272, 100 Stat. 164 (effective August
1, 1986).

3 presently, Section 1867 provides for a civil
Monetary penalty of up to $50,000 for each such violation
occurring after July 1, 1988. Also, if a hospital
knowingly and willfully, or negligently violates any
requirement of section 1867, the hospital can be
terminated or suspended from the Medicare and Medicaid
programs.

* his federal law has been referred to by the
public and by Congress as the federal anti-dumping or
patient dumping act. See, e.g., H.R. Rep. No. 100-531,
100th Cong., 2d Sess. (March 25, 1988). Some people,
including many in the medical community, object to this
characterization (dumping) of what in some instances may
be a mistaken (although law-violating) judgment by an
otherwise respected health care professional. Dr. Warren
Crosby, a highly respected physician and professor of
medicine who testified for the I.G. as an expert witness,
is one of those who finds the term "dumping" to be
offensive.
4

Dr. Burditt, a board-certified medical doctor practicing
obstetrics and gynecology in Victoria, Texas. The Notice
informed him that the I.G. had determined that on
December 5, 1986 he had violated requirements of Section
1867 of the Act, and should pay a civil monetary penalty
of $25,000 for those violations. On May 2, 1988,
Respondent contested the I.G.'s determination and
requested a hearing before an ALJ. On September 16,
1988, the I.G. issued an Amended Notice, alleging that
the transfer of Mrs. Rivera was not effected through
qualified personnel and transportation equipment;
Respondent also contested the allegations in the Amended
Notice.

A prehearing conference was held in Victoria, Texas on
August 31, 1988, and several prehearing rulings were
issued by me prior to the January 1989 hearing.

s Y OF Ni OR
I hereby reaffirm all Prehearing Rulings and Orders.
I. Preparation For The Hearing.

A Prehearing Order and Notice of Hearing was issued by me
on September 12, 1988 setting forth a schedule for the
parties to prepare for the hearing. I issued Amendments
on December 2, 1988, requiring the parties to submit the
direct testimony of all proposed expert witnesses in
writing.

On December 2, 1988, I issued a Ruling denying the I.G.'s
motion to exclude certain witnesses. On December 23,
1988, I ordered the I.G. to produce certain documents
sought in discovery by Respondent, for the reasons stated
in my December 16, 1988 Ruling concerning production of
documents.

II. The Applicable Burden of Proof, Standard of

abili An ns.

On December 22, 1988, I determined the law applicable to
this case to be as follows: (1) the procedural provisions
of the federal regulations at 42 C.F.R. Part 1003 apply
to this case to the extent that they are consistent with
Section 1867 of the Act; (2) the I.G. has the burden of
proving his allegations of liability and aggravating
circumstances, and Respondent must prove mitigating
circumstances, by a preponderance of the evidence; and
(3) the "knowingly" standard of liability in Section 1867
requires proof of actual knowledge, reckless disregard,
5

or deliberate ignorance; the term "knowingly" does ,not
encompass "reason to know" or simple mistakes. é

III. Ruling Denying Respondent's Motion To Dismiss And
The I.G.'s Motion For Summary Judgement.

A. Responsible Physician.

Section 1867 of the Act provides that a civil monetary
penalty may be imposed against a "responsible physician"
who is "employed by" or "under contract with" a
participating hospital.

5 Although there is a proposed rule (NPRM) dated
June 16, 1988, DHHS has yet to promulgate final federal
regulations for Section 1867 cases. I conclude that the
procedural aspects of the federal regulations set forth
in 42 C.F.R. Part 1003 (Regulations) apply to this case
because Congress intended them to apply and because
Respondent was given timely notice that the I.G. intended
to proceed under these Regulations. The Regulations have
provisions that include the due process rights of notice,
opportunity to be heard, the right to cross examine
witnesses, and appeal from an ALJ's decision and order.

6 Respondent argued that the proposed penalty is
"criminal in nature" and that, accordingly, the burden of
proof should be "beyond a reasonable doubt". Cf. United

States v Halper, U.S. (No. 86-1383, May 15,
1989).

7 I conclude that when Congress uses the term

"knowingly," as it does in Section 1867, it means to
include actual knowledge, reckless disregard, and
deliberate ignorance, because Congress defines
"knowingly" to include these terms in the Civil False
Claims Act (31 U.S.C. 3729) as follows:

(b) KNOWING AND KNOWINGLY DEFINED -~ For the purposes of
this section, the terms "knowing" and "knowingly" mean
that a person, with respect to information --

(1) has actual knowledge of the information;

(2) acts in deliberate ignorance of the truth or
falsity of the information; or

(3) acts in reckless disregard of the truth or
falsity of the information, and no proof of
specific intent to defraud is required.
6

On December 22, 1988, I concluded that, as a matter of
federal law, if a staff physician acts to fulfill a
hospital's duty to provide emergency services to the
community as a condition of maintaining the physician's
privileges at a hospital, the physician is "under
contract with" that hospital for the purposes of Section
1867 of the Act.

B. equate Notice.

I also ruled that the I.G., in his April 26, 1988, and
September 16, 1988 Amended Notice, met the due process
notice requirements set forth in the regulations at 42
C.F.R. Section 1003.109 and in Section 554(b) of the
Administrative Procedure Act (APA) .®

ISSUES
The principal issues are set forth below.
A. iability.

1. Whether the I.G. proved that, on December 5, 1986,
Dr. Burditt knowingly violated any requirements of
Section 1867 of the Act:

a. whether the I.G. proved that Dr. Burditt
transferred Mrs. Rosa Rivera while she had an
“emergency medical condition" that was not
stabilized;

b. whether the I.G. proved that Dr. Burditt
transferred Mrs. Rosa Rivera while she was in
"active labor;"

c. whether the I.G. proved that Dr. Burditt falsely
certified that the benefits of transfer outweighed

8 he I.G. asserted in his Notice that Dr. Burditt
violated Section 1867 and alleged that the Respondent
transferred Ms. Rivera, who had both an “emergency
medical condition" and who was in "active labor." I
concluded in this Ruling on December 22, 1988 that the
fact that the I.G. did not specify which of the three
definitions found in Section 1867 (of the terms
“emergency medical condition" and “active labor") applied
to Ms. Rivera did not prevent Dr. Burditt from preparing
a defense. I conclude that the I.G.'s pleading in the
alternative did not deprive Respondent of his right to
adequate notice or to a fair hearing.
7

the risks (i.,e., whether Dr. Burditt should have
stabilized Mrs. Rivera's "emergency medical
condition" and treated her "active labor" prior to
transfer) ;

d. whether the I.G. proved that Dr. Burditt
transferred Mrs. Rosa Rivera "without qualified
personnel and transportation equipment."

2. Whether the I.G. proved that, on December 5, 1986,

Dr. Burditt was a "responsible physician," as defined by
Section 1867 of the Act.

B. The Amount Of The Civil Monetary Penalty.

3. Whether the I.G. proved the aggravating circumstances
alleged.

4. Whether Respondent proved the mitigating
circumstances alleged.

5. Whether the amount of the proposed civil monetary
penalty is appropriate under the circumstances of this
case.
8

FINDINGS OF FACT AND CONCLUSIONS oF LAW ® " "

1. Michael L. Burditt (Respondent) is a medical doctor
and has practiced obstetrics and gynecology (OB/GYN) in
Victoria, Texas since 1974. Tr 805.

2. Dr. Burditt applied for appointment to the active
medical staff of DeTar Hospital in Victoria, Texas in
1974, became board certified in OB/GYN in 1976, and was
Chief of the OB/GYN Department at DeTar Hospital on
December 5, 1986. J Ex 6/1, 5; Tr 803; Stip B4.

3. On December 5, 1986, DeTar Hospital was a Medicare
participating hospital, within the meaning of 42 U.S.C.
1395dd and was the only hospital in Victoria, Texas with
a labor and delivery department. R Ex A/2.

4. Experiencing symptoms of ruptured membranes and
severe hypertension, Mrs. Rosa Rivera, an indigent
unaligned individual pregnant with her sixth child,
arrived at DeTar Hospital's emergency room on December 5,
1986, at approximately 4:00 p.m., requesting treatment
and examination. An unaligned patient is one who does

% The citations to the record in this Decision and

Order are noted as follows:

Oct. 18, 1988 Agreed Stip (number)
Stipulation of Facts
Hearing Transcript Tr (page)
Joint Exhibits J Ex(number) / (page)
I.G.'s Exhibits I.G. Ex(number) / (page)
Respondent's Exhibits R Ex(number) / (page)
Respondent's Posthearing R Br(page)
Brief
Respondent's Reply Brief R Rep Br(page)
I.G.' Posthearing Brief I.G. Br(page)
I.G.'s Reply Brief I.G. Rep Br(page)
Findings of Fact and FFCL(number)

and Conclusions of Law

10 Some of the proposed findings and conclusions

offered were rejected because they were not supported by
the evidence, needed to be modified, or were not
material.

" Any part of this Decision and Order preceding
the Findings of Fact and Conclusions of Law which is
obviously a finding of fact or conclusion of law is
incorporated herein.
9

not have a physician. Stip B5, B6é, B7; J Ex 1/7; I.G. Ex
2/2; Tr 84.

5. DeTar Hospital was required by federal law to provide
for an appropriate medical screening examination of

Mrs. Rivera in order to determine whether an "emergency
medical condition" existed and to determine whether she
was in "active labor." 42 U.S.C. 1395dd(a).

6. DeTar Hospital fulfilled its duty under federal law
to provide for the initial screening of Mrs. Rivera.

7. %.If DeTar Hospital determined that Mrs. Rivera had an
"emergency medical condition," DeTar Hospital was
required by Section 1867 of the Act to affirmatively
either:

a. provide for such further medical examination and
treatment required to stabilize Mrs. Rivera's
medical condition; or

b. provide for her transfer to another medical
facility in accordance with the requirements in
Section 1867 of the Act.

8. There is no dispute that Mrs. Rosa Rivera had an
"emergency medical condition" on December 5, 1986.

9. If DeTar Hospital determined that Mrs. Rivera was in
"active labor," DeTar was under an affirmative duty to
either:

a. provide for further examination and treatment of
her labor; or

b. provide for her transfer to another medical
facility in accordance with the requirements in
Section 1867 of the Act.

10. Mrs. Rivera was in "active labor" on December 5,
1986 (see FFCL 100-113, infra).

11. On December 5, 1986, DeTar Hospital had delegated to
Dr. Burditt its duty to examine, determine Mrs. Rivera's
condition, and treat Mrs. Rivera.

12. Dr. Burditt was the "responsible physician," who was
designated to act on behalf of DeTar Hospital with
respect to the examination, treatment, and care of

Mrs. Rivera.
10

13. The I.G. proved by a preponderance of the evidence
that, on December 5, 1986, DeTar Hospital knowingly
violated requirements of Section 1867 of the Social
Security Act.

14. DeTar Hospital has already been sanctioned for its
violations of requirements of Section 1867.

15. Dr. Burditt was the "responsible physician" with
respect to DeTar Hospital's violations of requirements of
Section 1867 of the Act.

16. The I.G. proved by a preponderance of the evidence
that on December 5, 1986, Dr. Burditt was a "responsible
physician" as defined by Section 1867 of the Act. See
42 U.S.C. 1395 x(r).

17. The I.G. proved by a preponderance of the evidence
that, on December 5, 1986, Respondent knowingly violated
requirements of Section 1867 of the Act.

18. As a member of the active staff of DeTar Hospital,
Dr. Burditt agreed to abide by the hospital's by-laws,
rules, standards, policies, and regulations. J Ex 6/22.

19. As a member of the staff of DeTar Hospital, all
OB/GYN physicians are required to do an emergency
rotation for unaligned patients. Tr 84.

20. As a member of the staff, Dr. Burditt had agreed to
provide emergency medical care to unaligned patients at
DeTar Hospital and the hospital, in turn, allowed him to
admit his own patients and to use the hospital's
personnel and resources to treat them. J Ex 6/22; J Ex
8/15; I.G. Ex 5/2.

21. As a member of the staff, Dr. Burditt had agreed to
provide emergency medical care to unaligned patients on a
rotating basis, and was under contract to do so. J Ex
7/4, R Ex 2/2; J Ex 8/18; Tr 84.

22. On December 5, 1986, Dr. Burditt was on the
unaligned patient call list for the OG/GYN Department of
DeTar Hospital and was substituting for two other
physicians. Tr 84, 85, 329, 814, 815; Stip B10; I.G. Ex
1/1; I.G. Ex 2/2.

23. Mrs. Rivera was initially examined by Tammy Kotzur,
a labor and delivery unit nurse. J Ex 1/7, 12; Tr 123.

24. Upon examination by Nurse Kotzur, Mrs. Rivera was
found to have the following conditions:
11

a. gravida six para five (a pregnant woman in
her sixth pregnancy, with five previous
births);

b. a blood pressure of 210/130;

c. moderate contractions every three minutes,
lasting 60 seconds (contractions started at
7 a.m.ji

d. a positive nitrazine test (indicating
leaking or ruptured membranes) ;

e. a dilated cervix three centimeters and
60-70% effaced;

f. she reported having had spontaneous rupture
of membranes at 3:15 p.m.;

g. she gave the date of her last menstrual
period as March 13, 1986 (if she went full
term, her estimated date of delivery was
December 14, 1986);

h. the baby's head was ballottable;

i. she was at or near term. Stip B8; J Ex 1/2,
4, 6-8.

25. Nurse Donna Kiening, the supervisor of the labor and
delivery department at DeTar Hospital, was asked by Nurse
Kotzur to verify Mrs. Rivera's blood pressure reading
because it was so high. Tr 122, 123.

26. At the time Mrs. Rivera first arrived at DeTar
Hospital on December 5, 1986, Dr. Burditt was the
physician designated on the Hospital's unaligned patient
call list to take the next such patient. Stip B10.

27. Between 4:00 p.m. and 4:15 p.m., on December 5,
1986, Nurse Kotzur called Dr. Burditt and informed him of
Mrs. Rivera's condition. Stip Bll; J Ex 1/7; 1.G. Ex
1/1; I.G. Ex 2/2; Tr 85, 123, 814, 881.

28. Nurse Kotzur advised Dr. Burditt that Mrs. Rivera's
blood pressure was 210/130; her cervix was three
centimeters dilated and 70% effaced with the head
ballottable. Her contractions had started that morning,
her membranes had ruptured, and her estimated full-term
due date was mid-December. J Ex 1/7, 12.

29. When advised of these conditions, Dr. Burditt stated
over the phone that "he did not want to take care of this
lady" (I.G. Ex 1/1) and told Nurse Kotzur that the
patient should be transferred to John Sealy Hospital,
approximately 160 to 170 miles from DeTar Hospital. Stip
Bl2; Tr 124; I.G. Ex 1/1.
12

30. When Dr. Burditt told Nurse Kotzur that the patient
should be transferred, Nurse Kotzur asked if it was
because of Mrs. Rivera's blood pressure, to which

Dr. Burditt responded: "yes." I.G. Ex 1/1.

31. Concerned by Dr. Burditt's reaction to transfer
Mrs. Rivera, Nurse Kotzur requested that Dr. Burditt call
back in five to ten minutes. I.G. Ex 1/1; Tr 124.

32. Nurse Kotzur told her supervisor, Nurse Kiening that
Dr. Burditt wanted to transfer Mrs. Rivera, and both
nurses considered the transfer to be unsafe. Tr 123, 124
145, 146, 148; I.G. Ex 2/2.

33. At 4:15 p.m., an entry was made in Mrs. Rivera's
medical record under "physician's orders" which stated:
“prepare pt for transfer to John Sealy Hospital in
Galveston." This order was later countersigned by

Dr. Burditt. J Ex 1/4.

34. DeTar Hospital's rules and regulations provide that
if a nurse has reason to doubt or question the care of a
patient, she should call it to the attention of her
superior, who in turn is directed to call the Director of
Nursing Services. The Director of Nursing Services is
directed to call the attending physician, the
administrator, or the chief of staff. J Ex 7/9.

35. Jean Herman, Associate Director of Nursing, was
Nurse Kiening's supervisor and was the "house supervisor"
on December 5, 1986. It was the policy of DeTar Hospital
that the house supervisor be involved in any transfer of
a patient. Tr 85, 101, 124.

36. At 4:25 p.m. on December 5, 1986, Nurse Kiening
called Nurse Herman to inform her of the possible
transfer of Mrs. Rivera and of the nurses' feeling that
transfer would be "unsafe." I.G. Ex 2/2; Tr 83, 85, 124,
145.

37. Nurse Herman told Nurse Kiening to call Charles
Sexton, who had been the Administrator of DeTar Hospital
since 1981. Tr 86, 101, 125; I.G. Ex 5/1.

38. Between 4:25 p.m. and 4:30 p.m., Nurse Kiening
telephoned Mr. Sexton to advise him of the possible
transfer of Mrs. Rivera and the nurses' feelings that the
transfer was unsafe. I.G. Ex 2/2; Tr 125, 145, 154, 156.

39. Nurse Herman took a copy of the new COBRA law and a
copy of the hospital's guidelines to Mr. Sexton to verify
that these materials needed to be followed. Tr 85, 101.
13

40. Mr. Sexton told Nurse Herman that she needed to have
Dr. Burditt sign the "Physician's Certificate Authorizing
Transfer." Tr 114.

41. Hospital guidelines provide that, prior to a
transfer, the transferring physician must personally
examine and evaluate the patient to determine the
patient's medical needs. J Ex 3/2, 3. Section 1867 also
requires this.

42. At approximately 4:20 p.m., Dr. Burditt telephoned
the hospital from his automobile and was directed to
speak to Nurse Kiening. During the conversation between
Dr. Burditt and Nurse Kiening, she advised him that the
nurses felt the transfer was unsafe. I.G. Ex 1/1; I.G.
Ex 2/2; Tr 126, 145, 152, 819, 885.

43. Nurse Kiening told Dr. Burditt that he would have to
telephone John Sealy Hospital himself and that he would
have to perform an in-person evaluation of the patient if
he wanted her to be transferred. I.G. Ex 1/1.

44. Nurse Kiening asked Dr. Burditt if she could start
an IV (intravenous) or give magnesium sulfate.

Dr. Burditt told Nurse Kiening that she could start an IV
if Mrs. Rivera could be transported by emergency medical
services (E.M.S.), but that if Mrs. Rivera could not be
transported by E.M.S., Nurse Kiening was not to start an
Iv. I.G. Ex 1/1; I.G. Ex 2/2; Tr 126, 165.

45. A phone order was placed in the "physician's orders"
of Mrs. Rivera's medical records at 4:30 p.m. to start an
Iv. Contrary to Dr. Burditt's orders, Nurse Kiening
started an IV on Mrs. Rivera at approximately 4:40 p.m.
on December 5, 1986. She stated that she started the IV
as a safety measure, since Mrs. Rivera's blood pressure
was so high, in case there were complications. J Ex 1/4;
J EX 1/8; I.G. Ex 2/2; Tr 127, 157.

46. Dr. Burditt arrived at the hospital at approximately
4:50 p.m. Upon arrival, Dr. Burditt requested that Nurse
Kiening start the transfer proceedings while he examined
the patient. I.G. Ex 1/2; I.G. Ex 2/2; Tr 158.

47. Dr. Burditt examined Mrs. Rivera between 4:50 p.m.
and 5:00 p.m. J Ex 1/8.

48. Between 4:50 p.m. and 5:00 p.m., Dr. Burditt called
John Sealy Hospital and spoke to Dr. Downing, who agreed
to accept Mrs. Rivera. Dr. Burditt told Dr. Downing that
the patient should be there within three hours. During
14

this conversation, Dr. Downing requested that magnesium
sulfate be administered. Stip B14; Stip B15.

49. The results of Dr. Burditt's assessment of

Mrs. Rivera and his phone call to John Sealy Hospital
were entered into the medical record at 5:00 p.m. Stip
B16.

50. At approximately 5:00 p.m., Dr. Burditt informed
Nurse Kiening that John Sealy Hospital had accepted
Mrs. Rivera. Dr. Burditt gave orders to transfer
Mrs. Rivera and asked Nurse Kiening to follow routine
procedure for magnesium sulfate coverage. Stip B17;
Tr 842.

51. Nurse Kiening started the magnesium sulfate IV push
at 5:30 p.m., and it was completed at 6:00 p.m. An IV
push is the administration of medicine intravenously by
quick and forcible injection. J Ex 1/10, 11; I.G. Ex
3/5; Tr 132, 160.

52. The magnesium sulfate IV push was slower than
prescribed, due to interruptions regarding the transfer.
J Ex 1/10; J Ex 12/2; Tr 132, 133 166.

53. Magnesium sulfate (MgS04) is an anti-convulsant and
the administration of magnesium sulfate was appropriate
in this case. I.G. Ex 7/14; I.G. Ex 10/12; I.G. Ex
12/13, 27; Tr 238, 480, 719.

54. The magnesium sulfate protocol at DeTar Hospital
provides for four grams IV push over five minutes and
then five grams intramuscularly in each buttock. Three
hours after the intramuscular dose, a continuous IV with
IVAC is to be started. IvVAc is the brand of a device
which regulates the flow of the Iv. J Ex 1/5.

55. At some time before 5:00 p.m., Nurse Herman came to
the labor and delivery room to discuss Mrs. Rivera's
transfer with Dr. Burditt. I.G. Ex 2/3; I.G. Ex 1/2;

Tr 86, 129.

56. During their conversation, Nurse Herman stated to
Dr. Burditt that there were certain standards to which
the hospital needed to adhere. She showed him a copy of
the hospital's guidelines that related to the COBRA LAW,
but he declined to read the guidelines. Tr 87, 88,
103,104, 129-130.

57. Dr. Burditt told Nurse Herman that Mrs. Rivera was
more high-risk than he was willing to accept from a
malpractice standpoint. I.G. Ex 1/2.
15

58. On December 5, 1986, DeTar Hospital had a Level II
perinatal unit. John Sealy Hospital had a Level III
perinatal unit. J Ex 12/3; Tr 328, 448.

59. A Level III perinatal unit is usually necessary for
babies with severe respiratory problems or babies
severely premature. I.G. Ex 7/21; I.G. Ex 12/21.

60. Dr. Burditt accurately estimated Mrs. Rivera's baby
at six pounds. Tr 825, 897; J Ex 1/6. A six pound baby,
whether or not growth-retarded, could usually be cared
for in a Level II facility. Tr 497.

61. Dr. Burditt told Nurse Herman that Mrs. Rivera was
in early labor and that he thought Mrs. Rivera could make
it to John Sealy Hospital in Galveston. I.G. Ex 1/2; Tr
87, 102, 115.

62. Dr. Burditt told Nurse Herman that until DeTar
Hospital paid his malpractice insurance, he would pick
and choose the patients he wanted to treat. I.G. Ex 2/3;
Tr 30, 89, 129, 903, 905.

63. Dr. Burditt stated "give me that dang piece of
paper" and signed a "Physician's Certificate Authorizing
Transfer" of Mrs. Rivera. J Ex 1/13; Stip B18.

64. The transfer certificate signed by Dr. Burditt at
approximately 5:00 p.m. states that he determined that
"the medical benefits reasonably expected from the
provision of appropriate medical treatment at another
medical facility outweigh the increased risks to the
patient's medical condition from effecting at transfer."
Stip B19. However, he did not fill in the portion of the
certificate which required him to list the benefits and
risks. J Ex 1/13.

65. One of the risks of transferring Mrs. Rivera was
that she might deliver before reaching John Sealy
Hospital. I.G. Ex 7/20; I.G. Ex 10/19.

66. The growth-retarded fetus of a hypertensive mother
is much more likely to suffer distress in labor since
contractions further restrict the flow of oxygen. I.G.
Ex 7/20-21.

67. Transfer significantly intensified the high risk to
the fetus of death or disability due to fetal hypoxia or
placental abruption. Fetal hypoxia is the deficiency of
oxygen to the fetus. Placental abruption is the
16

premature separation of the placenta. I.G. Ex 7/22, 33;
I.G. Ex 10/31; I.G. Ex 12/19, 20.

68. The risks of being born outside a hospital were much
greater than the benefits a Level III facility would
provide. I.G. Ex 7/35; I.G. Ex 10/20, 32; I.G.

Ex 12/21.

69. Because of the distance from DeTar Hospital, no
reasonable OB/GYN could have believed that the marginal
benefits to be obtained at John Sealy Hospital outweighed
the risks associated with the transfer of Mrs. Rivera.
I.G. EX 18-22; I.G. Ex 10/17-20.

70. Dr. Burditt acted in reckless disregard of the risks
associated with the transfer of Mrs. Rivera when he
signed the "Physician's Certificate Authorizing Transfer"
in violation of Section 1867 of the Act. 42 U.S.C.
1395dd.

71. Subsequent to Dr. Burditt signing of the Physician's
Certificate Authorizing Transfer, Nurse Kiening contacted
E.M.S. to arrange for Mrs. Rivera's transfer. Tr 132,
156, 159; J Ex 5/4.

72. Nurse Herman attempted to locate a nurse to
accompany Mrs. Rivera and called Nurse Anita Nichols.
Nurse Nichols arrived at Detar Hospital at 5:45 p.m. and
took over the care of Mrs. Rivera at 6:00 p.m. Tr 90,
91, 132; I.G. Ex 2/3; I.G. Ex 3/1, 2; J Ex 12/2.

73. Also, on December 5, 1986, Dr. Burditt was advised
by Nurse Dawn Burns, in the labor and delivery
department, that another unaligned patient, Sylvia
Ramirez, had come in and that he must treat her. I1.G. Ex
1/2; Tr 822.

74. After signing the transfer certificate for
Mrs. Rivera, Dr. Burditt went to evaluate Mrs. Ramirez.
I.G. Ex 1/2; Tr 836.

75. Mrs. Ramirez was bleeding heavily and later
delivered at 6:22 p.m. on December 5, 1986. Tr 822; I.G.
Ex 1/2.

76. When Dr. Burditt first arrived at DeTar Hospital on
December 5, 1986, he knew that another physician was in
the delivery room. Dr. Burditt later determined that it
was Dr. Whitehouse. I.G. Ex 1/2; Tr 820-21, 846.

77. Dr. Ormazable is a board-certified neonatologist
(specialist in the care of the newborn) on the staff of
17

DeTar Hospital and was in the hospital at approximately
6:25 p.m. on December 5, 1986. He was also present when
Sylvia Ramirez's baby was delivered, and took over the
care of Sylvia Ramirez's 3 1/2 pound baby. R Ex E/24, 30;
Tr 87, 794.

78. DeTar Hospital's rules and regulations provide that
any qualified practitioner with clinical privileges can
be called upon for consultation. They also provide that
the attending physician is primarily responsible for
requesting a consultation, and such consultation is urged
in unusually complicated situations. J Ex 7/8. The
obstetricians and pediatricians at DeTar Hospital
consider themselves to be a "close knit" group, but

Dr. Burditt did not seek any consultation from physicians
available at DeTar or on call. Tr 846, 891-92.

79. After Dr. Burditt's first and only examination of
Mrs. Rivera, Dr. Burditt “inquired several times over the
next hour and a half how the transfer of Mrs. Rivera was
proceeding." Stip B20. However, he did not specifically
inquire about her medical condition.

80. At 6:30 p.m., Dr. Burditt was shown the results of
Mrs. Rivera's lab work, and inquired about Mrs. Rivera's
cervical status. Dr. Burditt should have examined

Mrs. Rivera and should have inquired about her blood
pressure at this time. B21; Tr 133, 912, 916.

81. Nurse Nichols told Dr. Burditt that the results of
her examination showed that Mrs. Rivera's cervix was
three centimeters dilated, 70% effaced, and at minus two
station. He then told Nurse Nichols that there had been
no change in Mrs. Rivera's condition and to proceed with
the transfer. Tr 841; J Ex 1/11.

82. Dr. Burditt did not give Nurse Nichols any further
orders for medication during the transfer and did not
order any life support or other measures for the
ambulance. I.G. Ex 1/3; J Ex 1/4; Tr 134, 173.

83. The "Guidelines for Perinatal Care" indicate that a
heart rate monitor (or fetal heart monitor)

is essential equipment for the neonate. A neonate is a
newborn infant up to six weeks of age. J Ex 13/2, 3.

84. The ambulance did not contain a fetal heart monitor
or blankets to wrap a baby after delivery. Further, it

did not have pitocin, a drug frequently used to control

postpartum bleeding. I.G. Ex 3/2; I.G. Ex 7/36; I.G. Ex
10/33; I.G. Ex 12/36; Tr 44.
18

85. With hypertension as severe as Mrs. Rivera's, there
was the possibility of fetal distress requiring the use
of a fetal heart monitor. I.G. Ex 7/20, 21, 33, 36; I.G.
Ex 10/19, 20, 33; I.G. Ex 12/36.

86. Without an external fetal monitor, a nurse could not
detect partial placental abruption or fetal hypoxia.
I.G. Ex 7/20, 21, 33; I.G. Ex 10/31; I.G. Ex 12/19, 32.

87. DeTar Hospital's transfer guidelines provide that it
is the responsibility of the transferring physician to
determine and order the utilization of appropriate
personnel and equipment for transfer, and to determine
and order life support measures necessary to stabilize
the patient prior to transfer, and to sustain the patient
during transfer. Dr. Burditt violated the hospital's
guidelines as well as Section 1867. J Ex 3/2.

88. The ambulance arrived at DeTar Hospital at
approximately 6:24 p.m. Dr. Burditt saw Mrs. Rivera
being taken out on the stretcher to the ambulance, but
did not re-examine her or inquire about her blood
pressure. Stip B22; Tr 912, 917.

89. At approximately 6:50 p.m., the ambulance left DeTar
Hospital with Mrs. Rivera, her husband, Nurse Nichols,
and two E.M.S. attendants. Tr 42.

90. Mrs. Rivera was "transferred" within the meaning of
Section 1867 of the Act, but her transfer was not an
“appropriate transfer" within the meaning of Section 1867
of the Act. 42 U.S.C. 1395dd (e) (5) and (c) (2).

91. On December 5, 1986, John Sealy Hospital was a
receiving hospital and had available space and qualified
personnel for the treatment of Mrs. Rivera, but the
transfer of Mrs. Rivera was not effected through
qualified personnel and transportation equipment.

92. If Mrs. Rivera's baby had experienced fetal
distress, the only way in which Nurse Nichols could have
relieved it would have been to deliver the baby. I.G. Ex
7/21; I.G. Ex 10/31; I.G. Ex 12/20, 33.

93. A vaginal delivery in an ambulance decreases the
possibility of the resuscitation of a baby in distress,
and an obstetrical nurse is not trained or licensed to
perform cesarean sections. I.G. Ex. 10/31; Tr 82; I.G.
Ex 7/21, 33; I.G. Ex 12/20, 33.
19

94. Dr. Burditt knowingly transferred Mrs. Rivera
without qualified personnel or transportation equipment
in violation of Section 1867. 42 U.S.C. 1395dd.

95. A short time after departure from DeTar, Mrs. Rivera
told Nurse Nichols that the baby had moved into position.
The ambulance pulled to the side of the road near Ganado,
Texas, approximately 30 miles from Victoria, and at 7:30
p-m. Mrs. Rivera gave birth to a healthy baby boy.

Tr 43, 44; J Ex 1/43; J Ex 2/8.

96. The ambulance then proceeded to Ganado Hospital to
obtain pitocin. J Ex 4/1; J Ex 1/44; I.G. Ex 3/7; Tr 44,
45, 71.

97. While at Ganado Hospital, Nurse Nichols telephoned
Dr. Burditt to report the birth and request further
orders. Dr. Burditt told Nurse Nichols to proceed to
Galveston with Mrs. Rivera. Mrs. Rivera requested that
she be returned to DeTar Hospital. Stip B23; J Ex 1/44;
I.G. Ex 1/3; I.G. Ex 3/7; I.G. Ex 6/8.

98. Upon learning that Mrs. Rivera was returning to
DeTar Hospital, Dr. Burditt refused to see her and told
the house supervisor to dismiss her if she was stable and
not bleeding excessively. I.G. Ex 1/3.

99. Dr. Burditt was asked if he would allow another
doctor to examine Mrs. Rivera. When Dr. Burditt agreed,
the house supervisor arranged for Dr. Pigott to assume
the care of Mrs. Rivera. Stip B24; I.G. Ex 2/3.

100. Upon her return to DeTar Hospital, Mrs. Rivera and
her baby were treated by Dr. Pigott. Stip B25.

101. Dr. Burditt did not re-examine Mrs. Rivera after
his initial examination of her at 4:50 p.m., although he
was standing at the nurses’ station from 5:30 p.m. until
6:18 p.m. I.G. Ex 3/2; Tr 67, 134, 169, 170, 512, 832,
908, 909, 917.

102. The Admission Record of Mrs. Rivera indicates that
with her prior deliveries her labor had been no longer
than 24 hours in duration and that her contractions had
started at 7:00 a.m. on December 5, 1986. J Ex 1/12.

103. Mrs. Rivera was considered a multiparous woman (a
woman, who had previous births). I.G. Ex 7/4; I.G. Ex
10/4; I.G. Ex 12/5, 16. She was at high risk for rapid
labor, being a multiparous patient with ruptured
membranes, with a favorable cervix near term and with a
smaller than usual fetus. R Ex 2/2.
20

104. At 4:50 p.m., the presenting part of the infant was
at -3 and at 6:30 p.m. was -2. Mrs. Rivera had a
positive nitrazine test consistent with the presence of
leaking or ruptured membranes. I.G. Ex 7/4; I.G. Ex
10/4; I.G. Ex 12/5, 15; Tr 702.

105. There is no difference between ruptured and leaking
membranes in relation to the subsequent development of
labor. Tr 351, 352, 483, 487, 591, 763.

106. The generally accepted medical definition of labor
is the _progressive dilation of the cervix and the descent
of the infant in relation to contractions of the uterus
leading towards delivery of the infant. Tr 589, 764.

107. In obstetrics, "effacement" is the dilation of the
cervix, enlarging the cross-sectional area of the birth
canal to permit passage of the fetus. Taber's Cyclopedic
Medical Dictionary, 16th Ed. 1985.

108. When the infant's head is "ballottable;" it means
that the baby is still encased in fluid. I.G. Ex 7/30-
31.

109. Small differences in measurement of the dilation of
the cervix and the percentage of its effacement are
subjective measurements, which can only be detected over
time by the same examiner. Tr 512, 704, 915-16; I.G. Ex
7/30-31.

110. The I.G. did not prove by a preponderance of the
evidence that delivery was imminent at the time

Dr. Burditt signed the "Physician's Certificate
Authorizing Transfer" of Mrs. Rivera.

111. The I.G. did prove by a preponderance of the
evidence that, at the time of her departure, Mrs. Rivera
was in labor and her delivery was imminent.

112. Dr. Burditt acted in reckless disregard of the
truth or falsity of the information given to him by the
nurses at DeTar Hospital and by not examining Mrs. Rivera
before her departure from DeTar Hospital, and thus
"knowingly" violated Section 1867 of the Act.

113. Mrs. Rivera was in labor at a time when a) her
transfer posed a threat to the health and safety of
herself and her unborn child, and b) there was inadequate
time to effect a safe transfer to another hospital prior
to delivery. 42 U.S.C. 1395dd (e) (2).
21

114. Dr. Burditt acted in reckless disregard of the
threat to the health and safety of Mrs. Rivera and her
unborn child in ordering her transfer to John Sealy
Hospital, in violation of Section 1867. 42 U.S.C. 1395dd
(e) (2).

115. Mrs. Rivera was in "active labor," within the
meaning of Section 1867 of the Act, at the time

Dr. Burditt signed the "Physician's Certificate
Authorizing Transfer" and at the time of her transfer
from DeTar Hospital. 42 U.S.C. 1395dd (e) (2).

116. When Mrs. Rivera came to DeTar Hospital at
approximately 4:00 p.m., her blood pressure was 210/130;
and at 4:50 p.m., when examined by Dr. Burditt, her blood
pressure had not changed. Stip B8; J Ex 1/6.

117. The standard of care for the treatment of
hypertensive pregnant women is a national standard among
board certified OB/GYNs. Tr 315.

118. Treatment to lower blood pressure is well within
the expertise of a board-certified OB/GYN, although

Dr. Burditt had never seen a blood pressure at DeTar as
high as 210/130. I.G. Ex 7/20; Tr 815, 816.

119. In his application for staff privileges at DeTar
Hospital, Dr. Burditt requested and was granted
privileges for the treatment of patients with severe
pre-eclampsia and eclampsia. Pre-eclampsia is a toxemia
of pregnancy characterized by increasing hypertension,
headaches, albuminuria, and edema of the lower
extremities. If a pre-eclamptic patient develops
convulsions or convulsive seizures, she is designated as
having eclampsia. J Ex 6/14; Taber's (supra).

120. Mrs. Rivera's blood pressure could be indicative of
chronic hypertension, pre-eclampsia or pregnancy induced
hypertension, or chronic hypertension with superimposed
pre-eclampsia. I.G. Ex 7/9; I.G. Ex 10/8; I.G. Ex 12/4;
Tr 354, 493.

121. Regardless of whether she was suffering from
chronic hypertension, pre-eclampsia, or chronic
hypertension with superimposed pre-eclampsia, Mrs.
Rivera's blood pressure was extremely high and needed to
be brought down immediately. I.G. Ex 7/7, 9, 12; I.G. Ex
10/8, 10; I.G. Ex 12/4, 13.

122. Blood pressure is considered abnormally high when
the systolic is over 150 and the diastolic is over 90.
I.G. Ex 7/6; I.G. Ex 1/6; I.G. Ex 12/7. By this
22

standard, Mrs. Rivera's blood pressure was extremely high
and dangerous. I.G. Ex 7/9, 13; I.G. Ex 10/12; I.G. Ex
12/12; Tr 579.

123. In the case of a pregnant woman, if the systolic
pressure is above 160-170, or the diastolic pressure is
above 110, the mother and fetus are in serious danger.
I.G. Ex 7/6, 7; I.G. Ex 12/7; I.G. Ex 10/6, 7.
Hypertension is a leading cause of death in pregnant
women. I.G. Ex 7/7; I.G. Ex 10/7.

124. If the systolic blood pressure is over 160, there
is an increased risk of bleeding into the brain. Tr 345.

125. As a result of her hypertension, Mrs. Rivera and
her fetus were at high risk of:

a. seizures, which would result in death to both the

mother and child;

b. congestive heart failure;

c. heart attack;

d. serious kidney dysfunction or tubular necrosis;

e. stroke or intracranial bleeding, which could
result in death, total or partial paralysis,
blindness, loss of motor control or loss of
speech;

f. placental abruption;

g. fetal hypoxia;

h. death to the mother and fetus.

I.G. Ex 6/6; I.G. Ex 7/7-10, 12, 13; I.G. Ex 10/6-10, 12;
I.G. Ex 12/8, 9, 11, 13, 19; R Ex C/1; Tr 358, 501.

126. Mrs. Rivera's blood pressure was so high that it
compromised her body's ability to transport oxygen to her
brain, heart, and fetus, and her condition needed to be
dealt with immediately. I.G. Ex 12/7, 9, 10; I.G. Ex
10/9; I.G. Ex 7/9-11; Tr 215, 233-34, 238, 262, 264, 274.

127. Mrs. Rivera had an “emergency medical condition"
(hypertension) which manifested itself by acute symptoms
of sufficient severity such that the absence of immediate
medical attention could reasonably be expected to result
in placing her health in serious jeopardy, serious
impairment to her bodily functions and serious
dysfunction of certain bodily organs and parts, as
defined by Section 1867(e)(1). 42 U.S.C. 1395dd (e) (1)

128. On December 5, 1986, Mrs. Rivera had an "emergency
medical condition" (hypertension) as defined by Section
1867(e) (1) of the Act. 42 U.S.C. 1395dd (e) (1).
23

129. From 4:00 p.m. to 6:50 p.m., Mrs. Rivera had the
following blood pressures: at 4:00 it was 210/130; at
4:50 it was 220/118; at 5:00, it was 210/130; at 5:10, it
was 190/110; at 5:30, it was 173/105; at 5:45, it was
178/103; at 6:00, it was 186/107; and at 6:50, it was
190/110. Mrs. Rivera's readings of 210/130 (at 5:00
P-m.) and 190/110 (6:50 p.m.) mean that her condition was
not stabilized either at the time Respondent examined her
or at the point of her departure from DeTar Hospital.

J Ex 1/7-9, 11, 13, 43; I.G. Ex 10/22.

130. Between 4:00 p.m. and 6:30 p.m., Mrs. Rivera's
blood pressure varied, but it remained unstable and
dangerously high. I.G. Ex 7/24-25, 27-29; I.G. Ex 10/22-
23, 25; I.G. Ex 12/24-25, 27, 29.

131. Because the seriousness of her hypertension had
not changed, Mrs. Rivera was subject to the same
complications at the time of her transfer, except for
seizures, as when she arrived at DeTar, (i.e., stroke,
intracranial bleeding, heart attack, congestive heart
failure, kidney dysfunction, placental abruption, and
fetal hypoxia). I.G. Ex 7/26; I.G. Ex 10/24; I.G. EX
12/26-27.

132. There are several treatments for hypertension. An
anti-hypertensive drug such as apresoline can be
administered either inpartum or postpartum. The patient
can be given bed rest in a calm environment for 6-8 hours
or in a situation as here, when the hypertension is due
to preeclampsia, the delivery of the baby will often
improve the patient's condition. I.G. Ex 7/12 1.G. Ex
10/10; I.G. Ex 12/11.

133. Dr. Burditt had received training in the use of
apresoline but was taught that it was contraindicated
during the labor process. Tr 804, 805, 931.

134. Medical experts believe that with severe
hypertensive patients such as Mrs. Rivera, a physician
should administer an antihypertensive drug and that
apresoline is the drug of choice. 1.G. Ex 7/12, 14, Tr
777.

135. Dr.-Pigott gave orders to administer apresoline to
Mrs. Rivera after she returned to DeTar Hospital.

136. At most, magnesium sulfate may effect a variable
and transient lowering of blood pressure in the case of
women with preeclampsia or eclampsia. I.G. Ex 22/3.
24

137. Mrs. Rivera's emergency medical condition was not
"stabilized" within the meaning of Section 1867 of the
Act. 42 U.S.C. 1395dd (e) (4) (B).

138. At the time of Mrs. Rivera's transfer, Dr. Burditt
did not have reasonable medical probability to conclude
that "no material deterioration of her condition" was
likely to result from her transfer to another hospital,
within the meaning of Section 1867. 42 U.S.C. 1395dda
(e) (4) (A).

139. Dr. Burditt knew when he ordered Mrs. Rivera's
transfer and also at the time of her transfer that she
had an “emergency medical condition" as defined by
Section 1867(e) (1), and that her condition had not been
"treated" or "stabilized."

140. The Respondent must prove mitigating circumstances
by a preponderance of the evidence.

141. The I.G. must prove aggravating circumstances by a
preponderance of the evidence.

142. It is the duty of the Administrative Law Judge
(ALJ) to weigh the evidence presented and to determine
the credibility of the evidence, especially evidence
presented to the Court in the form of direct testimony.

143. The ALJ has the duty to balance all circumstances
to determine the weight each will be given, and the
effect it will have upon the penalty imposed.

144. In the present case there are both aggravating and
mitigating circumstances proven by a preponderance of the
evidence. Some, but not all, of these circumstances were
taken into consideration by the I.G. in determining the
amount of the penalty imposed against Dr. Burditt.

145. Mrs. Rivera's lack of prenatal care was a
mitigating circumstance proven by a preponderance of the
evidence.

146. Mrs. Rivera's lack of prenatal care is mitigating
because of the effect it had on Dr. Burditt's decision to
transfer her. .

147. The fact that DeTar Hospital had no prior medical
records on Mrs. Rivera is a mitigating circumstance
proven by a preponderance of the evidence.
25

148. It is a mitigating circumstance that Dr. Burditt
has instituted corrective measures to prevent this
situation from arising again.

149. It is an aggravating circumstance that Dr. Burditt
did not examine Mrs. Rivera after his initial
examination.

150. It is an aggravating circumstance that Dr. Burditt
did not read the copy of the law which was given to him
by Nurse Herman.

151. It is an aggravating circumstance that Dr. Burditt
did not attempt to consult another doctor.

152. It is an aggravating circumstance that Dr. Burditt
did not treat Mrs. Rivera when she returned to DeTar
Hospital after giving birth in an ambulance.

153. The appropriate amount of the civil monetary
penalty is twenty thousand dollars ($20,000), based on
the circumstances of this case.

DISCUSSTON

Section 1867 of the Social Security Act was enacted to
close the door on the shameful practice of denying
emergency hospital care in the United States to many
persons in dire need.'* While most hospitals and
physicians are committed to the ideal of providing access
to quality health care for all, many hospitals had
"forsaken their earlier commitment to patient access to
health care for one of cost containment and restraint."
H. R. Rep. No. 100-531, at 8, supra. Congress was
appalled that many inappropriate transfers of patients in
need of medical care from one hospital to another caused
needless human suffering and death. Id. at 5-10.

Although this case does not represent an example of an
illegal transfer motivated by the patient's inability to
pay, it does present an example of a "responsible
physician" who knowingly violated requirements of Section
1867 in a way that could have had tragic consequences for
a mother and her unborn child. Luckily for all involved,

2 It was estimated that approximately 200,000

Americans were denied emergency hospital care each year,
primarily for economic reasons, prior to the enactment of
Section 1867. H. R. Rep 100-531, supra at 4.
26

there were no serious problems resulting from
Dr. Burditt's violations.

It is a tragedy that Dr. Burditt, a well-respected
physician, a decent, personable man with loyal friends
and patients, let his parochial interests and personal
feelings (to limit his practice to low-risk patients and
to avoid a potential malpractice lawsuit from a high-risk
patient) interfere with his exercise of sound
professional medical judgment. Dr. Burditt violated
requirements of Section 1867 by transferring Mrs. Rosa
Rivera from DeTar Hospital on December 5, 1986. While he
never meant to harm Mrs. Rivera, he further compounded
his initial recklessness, in ordering her transfer, by
allowing his anger at having his authority challenged by
nurses (and the resulting conflict with those nurses)
close his mind to the merit of cancelling the transfer,
all to the detriment of Mrs. Rivera and her unborn child.
He depended on these same nurses for vital information in
forming his diagnosis, but virtually ignored them when
they attempted to warn him about Section 1867, a new
federal law with which he was unfamiliar, and ignored
their conclusions that the transfer of Mrs. Rivera and
her unborn child and their transport in an ambulance for
three hours was unsafe. His unyielding attitude did not
allow him to consider whether he might be wrong, prompt
him to investigate the nurses concerns, treat Mrs. Rivera
before she was transferred, or treat Mrs. Rivera when she
was returned to Detar Hospital. In this instance,
although Dr. Burditt was not venal, he lost sight of his
oath as a physician.

At the hearing, Dr. Burditt unsuccessfully attempted to
justify his reckless disregard of Mrs. Rivera and her
unborn child by presenting expert witnesses to establish
that his actions on December 5, 1986 were based on sound
medical judgment. Respondent's sound medical judgment
contention and the expert testimony supporting that
contention loses much of its persuasive force when one
considers Dr. Burditt's failure to issue orders ensuring
that the ambulance transporting Mrs. Rivera was properly
equipped and when one considers his refusal to treat Mrs.
Rivera and her baby following her return to DeTar
Hospital after the delivery of her child in an ambulance.
Finally, there were mitigating circumstances which had
not been considered or given enough weight in the I.G.'s

3 This is due in no small measure to the nurses at

DeTar Hospital, and especially Nurse Nichols'
professionalism and abilities displayed in delivering a
healthy baby boy on the side of the road in an ambulance.
27

Notice and which, upon being considered by this ALJ,
compel a reduction in the civil monetary penalty sought
by the I.G. These include the fact that, since this
incident with Mrs. Rivera, Dr. Burditt has been engaged
in efforts to prevent inappropriate transfers and to
provide a clinic for indigent obstetric patients; the
fact that Mrs. Rivera had not obtained any prenatal care
prior to December 5, 1986; and the fact that DeTar
Hospital had no prior medical records on Mrs. Rivera.

I. The I.G. Proved That Respondent Knowingly Violated

Requirements of Section 1867 Of The Act On December 5,
1986.

A. Section 1867 Requirements.

Section 1867 was designed to prevent inappropriate
transfers of patients in need of emergency medical care
in the United States and established criteria for the
treatment and safe transfer of any person with an
"emergency medical condition" or any woman in “active
labor." Section 1867 requires that a participating
hospital and its responsible physician must:

1. provide a medical screening examination to
determine if an individual has an emergency medical
condition or is in active labor;

2. provide stabilizing treatment to any
individual with an emergency medical condition or
treatment to any woman in active labor prior to
transfer;

3. if the hospital cannot stabilize the
emergency medical condition, or treat the active
labor, he or she may be transferred to another
hospital only:

a. if the responsible physician certifies
in writing that the benefits of the transfer
outweigh the risks;

b. if the receiving hospital has space and
personnel to treat the patient and has agreed
to accept the patient;

c. if the transferring hospital sends
medical records along with the patient; and

d. if the transfer is made with qualified
personnel and in appropriate transportation
equipment with necessary and appropriate life
support measures.

A responsible physician in a participating hospital with
an emergency department may be subject to a civil
monetary penalty of up to $25,000 for each time the
28

physician knowingly violates any requirement of Section
1867. The hospital may also be subject to a civil
monetary penalty of up to $25,000 for each violation.

B. Mrs. Rosa Rivera's Request For Medical Treatment.

Less than three years ago, late on a Friday afternoon,
December 5, 1988, an indigent pregnant woman sought
medical assistance from DeTar Hospital in Victoria,
Texas. Victoria is a small, friendly community about two
and one-half hours southwest of Houston on U.S. Route 59.
Mrs. Rosa Rivera's blood pressure was alarmingly high
that day-- higher than most at DeTar Hospital had ever
seen. She was pregnant and close to having her sixth
child. Her membranes had ruptured. She had been having
contractions all day. She had not previously had any
prenatal care. She was concerned for her life and for
the life of her unborn baby. Mrs. Rosa Rivera was given
an initial screening examination by an experienced labor
and delivery nurse, Tammy Kotzur, at DeTar Hospital.
When Nurse Tammy Kotzur discovered that Rosa Rivera's
blood pressure was 210/130 she was alarmed and asked
Donna Kiening, her supervisor and Head Nurse of the
OB/GYN department, to come in and double check it because
it was so extraordinarily high. The pressure was so
unusual that Nurse Kiening noted it in an incident
report.

c. Dr. Burditt's Initial Reaction To Mrs. Rosa Rivera's
Two Medical Conditions.

Since Nurse Tammy Kotzur was concerned about

Mrs. Rivera's blood pressure of 210/130, she telephoned
Dr. Michael L. Burditt, Respondent, who was on call.
Dr. Burditt, then Chief of the OB/GYN Department at
DeTar Hospital, had worked with Nurse Kotzur in many
obstetrical situations and trusted her judgment. Nurse
Kotzur recited the alarming facts of Mrs. Rivera's
conditions to Dr. Burditt who was on his mobile phone
(she had intercepted him on his way to pick up his two
daughters).

Dr. Burditt's reaction was immediate: he told Nurse
Kotzur that he "didn't want to treat this lady" and
ordered Nurse Kotzur to transfer Mrs. Rivera to John
Sealy Hospital, approximately 160-170 miles away, in
Galveston, Texas. When he told Nurse Kotzur that
Mrs. Rivera "should be transferred to John Sealy
Hospital," Nurse Kotzur asked if it was because of
Mrs. Rivera's blood pressure, to which Respondent
answered "yes." 1I.G. Ex 1/1.
29

Respondent's reaction prompted Nurse Kotzur to put him on
hold, turn to Nurse Kiening, standing next to her, and
tell her that Dr. Burditt wanted to transfer Mrs. Rivera
to John Sealy Hospital. Nurse Kiening told her to ask
Respondent to call back in about five to ten minutes,
which she did, telling Dr. Burditt that she had to "check
on a few things." I.G. Ex 1/l; Tr 124.

D. DeTar Hospital's Response To Dr. Burditt's Initial
Orders.

Following Nurse Kotzur's phone call with Respondent,
Nurse Kiening called Jean Herman, the Associate Director
of Nursing, at about 4:25 p.m. I.G. Ex 2/2; Tr 83,85.
Nurse Herman, Nurse Kiening's supervisor, was the "house
supervisor" on December 5, 1986. Nurse Kiening informed
Nurse Herman of Respondent's order to transfer and that
she and Ms. Kotzur thought the transfer was unsafe. I.G.
Ex 2/2; Tr 85, 124, 145, 148. Nurse Herman was concerned
and asked Nurse Kiening to call Charles Sexton, the
hospital administrator. She was asked to tell Mr. Sexton
about the transfer and the nurses' belief that the
transfer was unsafe. Nurse Kiening called Mr. Sexton and
relayed that information. Nurse Herman did not instruct
Nurse Kiening to proceed with transfer arrangements at
that time, as hospital policy required that there be a
receiving hospital and a physician to accept care before
the hospital would initiate arrangements for a transfer.
Neither a receiving hospital nor a receiving physician
had yet been obtained. Nurse Kiening consulted the
hospital administrator.

At approximately 4:30 p.m., Respondent called back and
was directed to speak to Nurse Kiening. I.G. Ex 1/1;
I.G. Ex 2/2; J Ex 1/8. When Respondent called Nurse
Kotzur, as requested, she referred him to Nurse Kiening,
who told him that the nurses felt that the transfer was
unsafe and that he should talk to John Sealy hospital
personally to arrange the transfer. She said that he
also had to do a personal evaluation of Mrs. Rivera and
he replied that he was enroute to the hospital for that
purpose.

Nurse Kiening also asked Respondent for permission to
start an IV or give magnesium sulfate. Respondent told
Nurse Kiening that she could start an IV only if

Mrs. Rivera could be transported by emergency medical
services (E.M.S.), but that if she could not be
transported by E.M.S., Nurse Kiening was not to start an
Iv, as Mrs. Rivera would have to be transported by
private car. Nurse Kiening did not know whether E.M.S.
was available, but she was sufficiently convinced that
30

Mrs. Rivera's high blood pressure required immediate
treatment that she ignored Dr. Burditt's restriction and
started an IV at 4:40 p.m. She also placed in the
"physician's orders" portion of the medical records a
4:30 p.m. phone order, attributed to Dr. Burditt, to
start an IV.

E. DeTar Hos al And Dr. Burditt Thei na
Federal Law To Provide For The Initial Screening Of Mrs.
Rivera.

Dr. Burditt came to the hospital around 4:50 p.m. and
examined Mrs. Rivera. He found her blood pressure to be
210/130. He was impressed that this was the highest
blood pressure he had ever seen.

F. Dr. Burditt Knowingly Refused To Comply With The
Requirements Of Section 1867.

Dr. Burditt knew that Mrs. Rivera and her unborn child
were at severe risk of stroke and death unless her blood
pressure was brought under control. At this point,

Dr. Burditt should have realized that, on balance, the
danger to Mrs. Rivera and her unborn child was far more
important than his concern about minimizing the risk of a
potential malpractice lawsuit. At this point, he should
have begun to treat Mrs. Rivera's medical conditions.
But, instead, after the initial examination and without
ordering any treatment, he confirmed his order to
transfer Mrs. Rivera and made arrangements for John Sealy
Hospital to accept her. The nurses began a standard
protocol for the administration of magnesium sulfate, a
precaution against convulsive seizures, only after

Dr. John Downing, a physician at John Sealy, instructed
Dr. Burditt to do so.

G. The I.G. Proved By A Preponderance Of The Evidence
Th i Certified That The Benefit £
Transferring Mrs. Rivera Outweighed The Ri: .

1. Dr. Burditt's Reaction To Section 1867.

If it is determined that the individual has an "emergency
medical condition" or is in “active labor," the hospital
must provide treatment to "stabilize" the emergency
medical condition or treat the labor, or transfer the
individual to another medical facility only if
appropriate and only by following the requirements in
Section 1867.

The preponderance of the credible, probative evidence in
the record supports the finding and conclusion that
31

Dr. Burditt knowingly ordered Mrs. Rivera's transfer
although: (1) Mrs. Rivera was in “active labor" and
transfer posed a risk to her health and safety and that
of her unborn child; (2) Mrs. Rivera had an "emergency
medical condition" that had not been stabilized; and
(3) the benefits reasonably to be expected from
appropriate treatment at John Sealy Hospital did not
outweigh the risks of transferring her 160-170 miles by
ambulance in her condition, accompanied only by a nurse
and insufficient life support equipment.

At about 5:00 p.m., when Respondent recorded the results
of his examination, Nurse Herman showed him a summary of
Section 1867 of the Social Security Act. She told him
that, because Mrs. Rivera was in active labor, he could
not transfer her unless he signed a certification form,
which she presented. He remarked that Mrs. Rivera was
not in active labor, that she was in early labor, and
told Nurse Herman to give him that "dang piece of paper."
He signed the certification that the "medical benefits of
transfer outweigh the risks," telling Nurse Herman. that
“until DeTar Hospital pays my malpractice insurance, I
will pick and choose those patients that I want to
treat."

I held in my Ruling of December 22, 1988 that the
standard of liability here -- "knowingly" -- includes
actual knowledge, reckless disregard, or deliberate
ignorance. Thus, even if Respondent had not been made
aware of the requirements of Section 1867, or did not act
intentionally in violation of those requirements, he was
liable for acting with reckless disregard or deliberate
ignorance by not actually engaging in any meaningful
weighing of the risks and benefits of transfer.

Dr. Burditt is liable because he so carelessly ignored
the relative weights of known risks to Mrs. Rivera and
her unborn child when he ordered a transfer, the benefits
of which depended on two fragile individuals surviving a
160-170 mile ride bereft of treatment. He acted in
reckless disregard and deliberate ignorance of the
requirements of Section 1867 and of the risks attending
Mrs. Rivera's transfer.

The I.G. proved by a preponderance of the evidence that
Mrs. Rivera's medical condition demanded that Dr. Burditt
stabilize her hypertension and either delay the birth of
or deliver her child. The parties disagreed as to
whether or not he stabilized her and treated her labor
prior to transfer.
32
2. The 1.¢. Proved That Dr. Burditt Transferred Mrs.

iv i Had "A: e. cy Medica
Condition" That Had Not Been "Stabilized."

As a result of her hypertension, Mrs. Rivera and her
fetus were at high risk of death or serious medical
problems, including:

(1) seizures which would result in death to both
the mother and child;

(2) congestive heart failure;

(3) heart attack;

(4) serious kidney dysfunction or tubular
necrosis;

(5S) stroke or intracranial bleeding, which could
result in death, total or partial paralysis,
blindness, loss of motor control or loss of
speech;

(6) placental abruption;

(7) fetal hypoxia; and

(8) death to the mother and fetus.

Dr. Burditt knew this when he ordered Mrs. Rivera's
transfer. He does not dispute that he should have
stabilized and treated her, but maintains that he did
take these actions. The preponderance of the evidence is
that he did not. Thus, Dr. Burditt violated a
requirement of Section 1867.

Section 1867 required Mrs. Rivera's emergency medical
condition to be stabilized and required her active labor
to be treated because the risks outweighed the benefits
of transfer and the transfer was not made with necessary
and appropriate life support measures. By definition,
"stabilized" means that "no material deterioration of the
condition is likely, within reasonable medical
probability, to result from the transfer of the
individual from a facility." Section 1867(e) (4) (B).

The medical record shows that Mrs. Rivera arrived at
DeTar Hospital in a dangerously hypertensive condition
and remained that way through the time of her departure
from DeTar Hospital. When Mrs. Rivera was actually
transferred, her blood pressure was still very high.

Dr. Crosby noted that it "went up and down like a roller
coaster" from the time she came to DeTar Hospital through
the time she was actually transferred.

Dr. Burditt admitted that he never re~examined or went in
to check on Mrs. Rivera after the initial examination he
made around 5:00 p.m. Tr 832, 908, 917. See also I.G.
33

Ex 3/2; Tr 67, 134, 169-70, 512. Further, he testified
that when Mrs. Nichols discussed the laboratory results
with him at 6:30 p.m., he asked only about Mrs. Rivera's
cervical status; no mention was made of her blood
pressure. J Ex 1/11; I.G. Ex 3/2; Tr 912.

Knowing that her blood pressure was critically high at
5:00 p.m. when he signed the "Physician's Certificate
Authorizing Transfer," Respondent deliberately ignored or
recklessly disregarded the need to check her condition at
the time of her 6:30 p.m. departure in the ill-equipped
ambulance. Respondent knew that Mrs. Rivera's high blood
pressure placed her at high risk of stroke and maternal
and fetal death. Knowing her condition, Respondent,
nevertheless failed to provide any treatment which might
have stabilized her blood pressure, such that, within a
reasonable degree of medical probability, no material
deterioration was likely to result from the transfer.
Thus, her condition was not stabilized at the time he
ordered the transfer at 5:00 p.m. nor at the time that
she was actually transferred at 6:30 p.m.

Respondent's case is damaged by the attitude he displayed
from the time he first examined Mrs. Rivera until the
time she was transferred. His fear of having to defend
himself against malpractice if he handled a high-risk
obstetrical procedure, coupled with his anger at the
nurses' resistance to his ill-considered decision to
transfer Mrs. Rivera, took precedence over his obligation
as a physician to use his ability and his judgment for
the good of his patient. The Oath of Hippocrates
states: I will prescribe regimen for the good of my
patients according to my ability and my judgment and
never do harm to anyone." As a result of his attitude,
he never even reexamined her or learned what her blood
pressure was, let alone whether it had been stabilized
before Mrs. Rivera left DeTar Hospital.

Dr. Burditt could have ensured that no material
deterioration in Mrs. Rivera's condition was likely to
occur as a result of the transfer by stabilizing her
hypertension and treating her active labor. The hospital
administered magnesium sulfate, and I find, as Respondent
correctly contended, that this was an appropriate means
of lowering the risk of convulsions. That it did not
stabilize Mrs. Rivera's blood pressure, or even
temporarily reduce it below the danger level, is not
surprising. Four expert witnesses (including Dr.
Burross, one of Respondent's experts, Dr. Pigott, a
medical fact witness for Respondent, and Respondent
himself) all testified that magnesium sulfate is not
primarily an anti-hypertensive drug. Tr 238, 338-89,
34

391, 480, 651, 719-20, 874; I.G. Ex 12/13, 27, I.G. Ex
7/13-14. Respondent noted that blood pressure had been
lowered in some patients when the administration of
magnesium sulfate had been accompanied by bed rest, but
he acknowledged that the bed rest was most likely what
caused that result. This view is consistent with the
observation made by Dr. Warren Crosby, one of the I.G.'s
experts, that:

the magnesium was given in an appropriate amount
and in an appropriate way so that the risks of
convulsions was reduced, but her blood pressure was
not reduced. I think it was necessary to treat the
blood pressure and to keep the patient at bed rest
for a period of time until she met the criteria for
"stabilization." That's another one of those terms
that's difficult to define, but basically, ... It
needs, who knows, 24, sometimes, 6 (hours], it just
depends upon the patient. But I don't think I ever
saw somebody in which I was satisfied with one or
two or three hours of observation. Tr 384-85.

I found further support that magnesium sulfate alone is
not the cause for a reduction in blood pressure in the
statement of Dr. Pritchard of Parkland Hospital (Dallas).
Dr. Pritchard had done studies on whether magnesium
sulfate lowers blood pressure, writing in a well-
recognized work on obstetrics and gynecology, Williams
Obstetrics (17th ed 1985) at p. 552 concluded:

The myth is perpetuated that parenterally
administered magnesium sulfate is a potent
antihypertensive agent. . . . Many studies in
hypertensive human subjects, beginning with those
of Winkler and co-workers (1942) in chronically
hypertensive subjects and Pritchard (1955) in women
with preeclampsia-eclampsia, have identified at most
a variable and transient lowering of blood pressure
during bolus administration of sizeable doses of the
compound!

Respondent's decision to transfer Mrs. Rivera violates
Section 1867 because Mrs. Rivera's hypertension simply
was not stabilized using magnesium sulfate alone.
Respondent tried to suggest that the transfer was
appropriate in these circumstances because an alternative
modality of treatment, apresoline, was unacceptable.
Respondent was trained in the use of apresoline, but he
testified that he would not use apresoline in a birth
situation because of risk to the fetus. He mistakenly
relies on Dr. Crosby's testimony that apresoline could
cause a precipitous drop in blood pressure and result in
35

an anoxic insult to the unborn. Respondent inaccurately
represents Dr. Crosby as characterizing this as a strong
possibility, whereas Dr. Crosby actually testified that
the benefits of apresoline are 98 percent while the risks
are only two percent, and that this is a very acceptable
drug which is used all over the world. Tr 379, 404-05.

3. . . Burdi ed Mrs.
i i WwW “Activ bor."

Dr. Burditt contends that Mrs. Rosa Rivera was in early
labor when he transferred her and that Section 1867 does
not require treatment for "any phase" of labor. R Rep

Br 5. Dr. Burditt argues, in effect, that the applicable
definition of "active" labor is "the progressive dilation
and effacement of a woman's cervix leading to child
birth." R Rep Br 3,4. He maintains that "the evidence
at trial showed no effective movement or increase in the
dilation and effacement of Rosa Rivera's cervix" while
she was at DeTar Hospital. R Rep Br 5.

As I noted earlier in this Decision, Section 1867 does
require treatment of a woman in active labor prior to
transfer unless the transfer is made with qualified
personnel in appropriate transportation equipment with
necessary life support measures.

The definition or interpretation of a word or phrase ina
federal statute is a matter of federal law and should be
viewed in light of the purpose for which Congress enacted
the federal statute. See Chapman v. Houston Welfare
Rights Organization, 441 U.S. 600, 608, (1979); United

Several other requirements must also be met,

1. the responsible physician must certify in
writing that the benefits of the transfer
outweigh the risks;

2. the receiving hospital must have space and
personnel to treat the patient and must have
agreed to accept the patient; and

3. the transferring hospital must send medical
records along with the patient.

All three of these requirements were met here, although,
as discussed elsewhere in this Decision, the
certification by Respondent was incomplete and without
basis in fact.
36

States v. Co., 322 U.S. 174, 183 (1944); United
States v. And Co., Tenn., 705 F.2d 184, 187 (6th
Cir., 1983), cert. denied, 464 U.S. 1017 (1984).
Accordingly, I must interpret the word "active labor" in
light of the purpose which it was designed to serve as a
matter of federal law.

By enacting Section 1867, Congress intended to prevent
hypertensive women who are pregnant and in "active labor"
from being inappropriately transferred. Congress wanted
such "active labor" to be treated.

The term "active labor" is defined by Section 1867 (e) (2)
as labor at a time at which--

(a) delivery is imminent,

(b) there is inadequate time to effect safe transfer
to another hospital prior to delivery, or

(c) a transfer may pose a threat of the health and

safety of the patient or the unborn child.

Mrs. Rivera was in active labor within the meaning of
Section 1867 at the time Dr. Burditt ordered her transfer
at 5:00 p.m. and at the time of transfer itself, at

6:30 p.m. Tr 87, 102, 115; I.G. Ex 7/29-33; I.G. Ex
10/27-31; I.G. Ex 12/29-33.

First, the best evidence that delivery was imminent is
that Mrs. Rivera delivered approximately 30 minutes after
she left DeTar Hospital. Whether the dilation and
effacement of Mrs. Rivera's cervix had progressed to a
more active phase immediately prior to transfer cannot be
established conclusively because Respondent deliberately
ignored his responsibility to personally re-examine her
immediately prior to transfer at 6:30 p.m., thus
continuing his reckless disregard of her unsuitability
for transfer. Even aside from the obvious fact of her
delivery almost immediately after leaving DeTar Hospital,
the results of Dr. Burditt's earlier examination and her
reported symptoms up to the point of departure indicated
the strong possibility that birth would occur before Mrs.
Rivera could complete the long ride to John Sealy
Hospital.’ At 4:50 p.m., when Dr. Burditt examined Mrs.
Rivera, he found that she was three centimeters dilated,
sixty percent effaced, at a -4/-3 station, the membranes

'S Nurse Nichols! report at 6:30 p.m. that the
cervix was still only three centimeters dilated seemingly
supports Respondent's argument. However, these other
symptoms should have prompted Respondent to check the
measurement and examine Mrs. Rivera.
37

were over the head of the fetus and fluid was palpable.
The largest of her previous children was eight to nine
pounds at birth, and Dr. Burditt estimated the fetal
weight of this one at six pounds. At 5:00 p.m., when the
transfer certification was signed, Mrs. Rivera was having
contractions every three to four minutes, of moderate
intensity, and lasting forty seconds. J Ex 1/8; I.G. Ex
2/2. When Respondent examined her at around 5:00 p.n.,
the fetus' head was ballottable. By 6:30 p.m., the head
had moved down to a minus two station. J Ex 1/6, 7, 11;
Tr 243, 512. At 5:30 p.m., Mrs. Rivera's contractions
were noted as occurring every three to five minutes. At
6:24 p.m., they were three minutes apart. At 6:30 p.m.,
they were every three minutes, lasting thirty seconds
each. J Ex 1/9, 11; J Ex 5/2. At 6:30 p.m., Mrs. Rivera
was experiencing regular contractions. I1.G. Ex 7/24;
I.G. Ex 10/21-22; 1I.G. Ex 12/23; Tr 240, 243.

Thus, Respondent had information which made it necessary
for him to personally re-examine Mrs. Rivera before
letting her depart for a 160-170 mile ride to another
hospital. He cannot rely on his failure to re-examine
Mrs. Rivera to counter the overwhelming evidence that
delivery was imminent.

Even if I accept that the dilation of the cervix had not
progressed and that this factor alone might support a
conclusion that birth was not imminent, the statutory
definition of active labor was met here in this case.
The preponderance of the evidence is that the safe
transfer of Mrs. Rivera prior to delivery could not have
been effected during the entire time needed to complete
the lengthy 160-170 mile trip to John Sealy Hospital.
Mrs. Rivera had had five previous deliveries (i.e. she
was multiparous) and thus the measurement of her cervix
or any other single factor or even a combination of
factors could not be relied upon to predict the time of
delivery. The frequency and regularity of contractions
and the leaking of fluid from membranes were enough to
indicate that delivery might occur during the ambulance
ride. The fact that it occurred so early in the ride
removes any doubt about this conclusion.

Finally, this meets the Section 1867 definition of
“active labor" because there is no doubt that the
transfer posed a threat to the health of Mrs. Rivera and
the fetus. This threat might have been offset and the
transfer justified if Respondent had examined and treated
Mrs. Rivera appropriately, but he did not. He did not
stabilize her hypertension, control the progress of her
delivery, examine her immediately prior to transfer to
assure that she could safely be moved, or even assure
38

that the transport vehicle was properly equipped for its
urgent mission. Dr. Burditt knowingly transferred Mrs.
Rivera when it posed a risk to her health and safety and
to that of her unborn child. Dr. Burditt himself wrote
that Mrs. Rivera was at severe risk of stroke or death
and that her unborn child shared those risks. I.G. Ex
6/6; Tr 858.

Mrs. Rivera was in "active labor" within the meaning of
Section 1867 if any of the elements of the statutory
definition were met. As discussed above, all three
elements were proved here by a preponderance of the
evidence. Thus, Respondent was in violation of Section
1867 by transferring Mrs. Rivera without treating her
active labor to ensure safe delivery of her unborn child.

4. eI.G. P ed a . Bu

Mrs. Rosa Rivera "Without Qualified Personnel and
Transportation Equipment."

Finally, in his haste to rid himself of the
responsibility to care for Mrs. Rivera, Respondent failed
to ensure that the ambulance was appropriately equipped
with trained personnel or essential life support
equipment. Given the risks to which she and her unborn
child were subject in the uncontrolled environment of an
ambulance, a physician should have accompanied her. At
the very least, Respondent should have ensured that the
ambulance was equipped with a fetal heart monitor, the
drug "pitocin" to stop postpartum hemorrhaging, and a
blanket to wrap the newborn. Thus, given that Mrs.
Rivera's hypertension had not been stabilized and given
that she was in "active labor" under the definition in
Section 1867, the failure of Respondent to assure that
Mrs. Rivera was transported in a properly staffed and
equipped ambulance is sufficient under Section 1867 to
make her transfer inappropriate and a violation of
Section 1867.

For this alone, Dr. Burditt is subject to a civil
monetary penalty.

II. The I.G. proved that on December 5, 1986,
D: di w " i sician," as
defined by Section 1867 of the Act.

For the reasons stated here and in my December 22, 1989
Ruling, Respondent is a "responsible physician" within
the meaning of Section 1867 of the Act as a matter of
federal law.

Section 1867(d) (2) of the Act provides:
39

. . . the term "responsible physician" means, with
respect to a hospital's violation of a requirement
of this section, a physician who--

(A) is employed by, or under contract with,
the participating hospital, and (B) acting as
such an employee or under such a contract, has
professional responsibility for the provision
of examinations or treatments for the
individual, or transfers of the individual,
with respect to which the violation occurred.

42 U.S.C. 1395dd(d) (2).

Thus, the requirements of Section 1867 apply to the
actions of physician "employed by" or "under contract
with" a participating hospital who exercise professional
responsibility for the transfer of an emergency patient,
as here.

The Respondent argues that he is not “employed by" or
"under contract with" DeTar Hospital. The Respondent
contends that (1) he can't be an employee of the hospital
because he would then be engaged in the corporate
practice of medicine, a prohibited act in Texas, and (2)
although he has medical staff privileges at DeTar
Hospital, he is not "under contract with" the hospital
because medical staff bylaws have never been accorded the
status of a contract under Texas law, especially with
regard to private hospitals. DeTar is a private
hospital.

As stated earlier, it is axiomatic that the
interpretation and definition of a federal statute and
its terms is controlled by federal and not state law.
Also, a phrase in a federal statute, such as the phrase
"responsible physician," must be interpreted and defined
in light of the purposes for which Congress enacted it.
Chapman v. Houston Welfare Rights Organization, 441 U.S.
600, 608, (1979). Conversely, a conclusion that a Texas
physician is "under contract with" a hospital, as that
term is defined in Section 1867 of the Act, is not a
definition of that term under State legislation.

I conclude that, as a matter of federal law, if a staff
physician acts to fulfill a hospital's duties to provide
emergency services to the community as a condition of
maintaining his privileges at a hospital, the physician
is acting "under contract with" that hospital for the
purposes of Section 1867(d)(2) of the Act. To hold
otherwise would defeat the principal purpose for which
40

Section 1867 was enacted, to prevent the inappropriate
transfer of poor and disadvantaged persons from hospital
emergency departments. A definition which does not
include such a key actor in violation of the requirements
of Section 1867 would make Section 1867 of the Act
ineffective against violations; Congress certainly did
not intend such a result. Also, I am influenced by the
fact that the American Medical Association characterizes
medical staff bylaws as a binding contract between the
medical staff and the hospital:

Medical staff by-laws adopted and approved by the
parties constitute a contractual undertaking that is
equally binding on the governing body and the
medical staff as long as they continue to conform to
law and are not shown to risk loss of hospital

accreditation.
AMA House of Delegates Report, Legal Status of the
Hospital Medical Staff Proceedings (June 1986). The fact

that Congress recently amended Section 1867 to clarify
this issue, as pointed out by the Respondent in his
December 16, 1988 brief, serves to reinforce my
interpretation.

DeTar Hospital must follow the requirements of Section
1867 of the Act by delegating to qualified physicians,
nurses, and other qualified medical personnel the duty to
determine whether a candidate for transfer has an
“emergency medical condition" or is in "active labor."
They must decide whether a patient would be better cared
for at another facility and, if so, whether that patient
can withstand the dangers of transfer.

Congress clearly recognized that hospitals would be
relying on the judgment of physicians and provided for a
civil monetary penalty against a "responsible physician"
for a hospital's knowing violation of the statute. As a
member of the active medical staff and Chief of OB/GYN,
Dr. Burditt made certain promises, agreeing that if he
were granted staff privileges, in return he would be
bound by the hospital by-laws and the rules and
regulations of the medical staff.

DeTar Hospital's benefits to Respondent and the other
members of its active medical staff are the right to
admit patients to the hospital without limitation and to
command the resources of the hospital, its facilities,
and employees for the care of those patients. In
exchange for these benefits, Respondent promises to take
part in the care and treatment of "unaligned" obstetrical
patients. Respondent's mutually dependent and mutually
41

beneficial relationship with DeTar Hospital is
contractual. In exchange for the privilege of admitting
his patients without limitation, and the privilege of
commanding the resources of the hospital staff and
facilities to care for and treat them, without which he
could not effectively earn his livelihood, Respondent
agreed to perform services for DeTar Hospital, among them
the care of unaligned obstetrical patients.

The I.G. alleges, and the Respondent apparently does not
dispute, that the Respondent agreed to treat unaligned
obstetrical patients who came to DeTar's emergency room,
and the hospital agreed to allow the Respondent to admit
his own patients and to use the hospital's personnel and
resources to treat them. Thus, Respondent is a
“responsible physician" within the meaning of Section
1867.

III. The Amount of the Civil] Monetary Penalty, as
Modified, is Reasonable and Appropriate Under the
Circumstances of this Case.

The evidence in the record proves that the amount of the
penalty should be reduced because of mitigating
circumstances. Mitigating circumstances are those
circumstances which "do not constitute a justification or
excuse of the offense in question but which, in fairness
and mercy, may be considered as extenuating or reducing
the degree of moral culpability." (Emphasis added)
Black's Law Dictionary 1153 (4th ed. 1968)

I held that the Regulations set forth guidelines to be
followed in this case in determining the amount of the
penalty to be imposed against Dr. Burditt. The language
of Section 1867(d)(2)(B) calls for a civil money penalty
of up to $25,000 for “each violation". It is the duty of
the ALJ to consider and weigh the circumstances proven by
a preponderance of the evidence, and to determine the
weight each will be accorded in determining the penalty
to be imposed. In the present case, there are both
mitigating and aggravating circumstances proven by a
preponderance of the evidence. Some, but not all, of the
mitigating circumstances were taken into consideration by
the I.G. in determining the amount of the penalty imposed
against Dr. Burditt. Also, there were some mitigating
circumstances the I.G. considered but did not accord the
same weight which I do. Those circumstances which were
not considered and which were given lesser weight are
significantly mitigating to require a reduction in the
penalty imposed against Dr. Burditt.
42

The evidence in this case proves that Dr. Burditt's
unfortunate reaction to Mrs. Rivera's medical conditions
was influenced by her lack of prenatal care and, in
particular, the absence of a prior medical history of her
condition. His fear of being the subject of a
malpractice action was intensified by the presence of her
serious hypertension and the absence of any medical
evaluation and history of her hypertension, and the fact
that she had not previously been under the care of a
physician regarding her pregnancy. One of the
predominant benefits of prenatal care is the opportunity
for early recognition and treatment of hypertension.

Mrs. Rivera testified during the hearing that she had
been advised of the potential for hypertension at the
time of her pregnancy with her fifth child. Given these
factors, his culpability in recklessly disregarding and
deliberately ignoring the requirements of Section 1867 is
lessened. Of course, he remains liable for his ill-
considered decision to transfer Mrs. Rivera.

These circumstances were not mentioned in the I.G.'s
Notice of Determination. They are mitigating
circumstances proven by a preponderance of the evidence
and require a reduction in the proposed penalty.

Dr. Burditt testified that he had made a decision to
limit his practice to low-risk patients because he was a
solo practitioner. The obvious fear of malpractice suits
unfortunately influenced his decision in this case. He
also testified that he was divorced and that one of the
considerations in limiting his practice to low-risk
patients was to be able to spend more time with his
teenage daughter, who lived with him. Although these
circumstances are understandable, they do not relieve him
from his liability for violation of Section 1867, nor do
they diminish his culpability for actions on December 5,
1986, with respect to Mrs. Rivera. Dr. Burditt was on
call and accepted the responsibility of being called to
the emergency room of DeTar Hospital and of having to
treat someone who was a high-risk patient. Doctors
simply do not have the luxury of not treating someone in
Mrs. Rivera's condition and situation. The fear of
malpractice suits and the financial burden of high
malpractice insurance costs are nationwide problems,

16 Although is not in the record of this case, I am

aware of reports in the television and print media of the
unfortunate fact that some obstetricians have retired or
stopped delivering babies because of concerns over
malpractice suits. Fortunately for his community, Dr.
Burditt has continued to practice OB/GYN in Victoria.
43

which all doctors must face and solve through concerted
action and in cooperation with governmental entities.

Dr. Burditt argues that the distraction of having to
treat another unaligned emergency patient (Mrs. Ramirez)
at the same time is a mitigating circumstance.

Dr. Burditt's treatment of Mrs. Ramirez is proof that he
does not transfer patients solely because they are
unaligned. In fact, Respondent introduced a list of the
unaligned patients he has treated. However, he was not
totally occupied with Mrs. Ramirez's delivery until 6:18
p-m. He had more than enough time for the crucial last-
minute pre-transfer examination he should have performed
on Mrs. Rivera, as well as the time to treat Mrs.
Rivera's condition. The presence of another unaligned
patient requiring emergency treatment does not diminish
Respondent's culpability. Dr. Burditt was capable of
handling and could be expected to handle, such a
responsibility as the "on call" physician. Also, there
were two other physicians present who could have assisted
him, and one of these doctors did help deliver Mrs.
Ramirez's child.'® pr. Burross, one of Respondent's
expert witnesses, commented that Dr. Pigott, who was also
on call, should have been asked to help.

Finally, Dr. Burditt also testified that he has been
engaged in extensive efforts to prevent this kind of
situation from occurring in the future. He testified
that he has utilized both his time and services to
attempt to improve the transfer system since 1986, and
has worked to establish a networking system with
surrounding tertiary hospitals. Dr. Burditt further
testified about his participation in local efforts to
provide care for indigent obstetric patients. These
patients will have a prenatal record which will provide
patients, such as Mrs. Rivera, the prenatal care
necessary to ensure safe delivery of their babies and
prenatal records to assist doctors in the early diagnosis
and treatment of such conditions as hypertension.
Corrective steps within the meaning of the Regulations

Physicians may have the right to limit their

practice to low-risk patients if they wish, but, by
reason of Section 1867 of the Act, they cannot do so as a
"responsible physician" at a Medicare participating
hospital with an emergency department.

8 Respondent testified that because of the history
of his relations with one of the two, it was not likely
that this physician would have agreed to help him. This
is no excuse for him not making the request.
44

have been taken by Dr. Burditt. These are commendable
and constitute mitigating circumstances proven by a
preponderance of the evidence. They were either not
considered by the I.G. or considered significant enough
by the I.G., and this requires a reduction in the penalty
imposed.

There are aggravating circumstances which the I1.G.
considered and accorded proper weight. In the Notice of
Determination, dated April 26, 1988, the I.G. states that
the "obstetrical nurses at DeTar Hospital attempted to
dissuade Dr. Burditt from transferring Mrs. Rivera but
were unsuccessful." The Notice properly lists this,
Respondent's failure to re-examine Mrs. Rivera, and his
refusal to treat her upon her return to DeTar Hospital as
factors which enhance his culpability.

Section 1867 of the Social Security Act is aimed at
deterring certain conduct, rather than penalizing a
hospital or doctor. The penalties are designed to insure
that a violation does not happen again and that efforts
are made by doctors and hospitals to ensure this goal

In the present case, it would appear that these efforts
have been made by Respondent and DeTar Hospital and that,
in the time since this incident arose, women in Mrs.
Rivera's situation and their unborn children have not
been put at risk because of the lack of prenatal care.

The maximum civil monetary penalty that could have been
imposed under Section 1867-- $25,000 for each violation--
could have been higher in this case.

I conclude that a civil monetary penalty of twenty
thousand dollars ($20,000) is appropriate under the
circumstances of this case.

ORDER

Based on the evidence in the record and Section 1867 of
the Act, it is hereby Ordered that Respondent pay a civil
monetary penalty of twenty thousand dollars ($20,000) for
his violations of Section 1867 on December 5, 1986.

/s/

Charles E. Stratton
Administrative Law Judge
